UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Capital Growth Fund Shares Value ($) Consumer Discretionary 18.9% Auto Components 0.7% BorgWarner, Inc. Hotels, Restaurants & Leisure 3.0% Brinker International, Inc. (a) Las Vegas Sands Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail 2.1% Amazon.com, Inc.* Expedia, Inc. (a) Media 3.5% Twenty-First Century Fox, Inc. "A" Walt Disney Co. (a) Specialty Retail 5.5% Dick's Sporting Goods, Inc. GNC Holdings, Inc. "A" Home Depot, Inc. L Brands, Inc. Textiles, Apparel & Luxury Goods 4.1% NIKE, Inc. "B" VF Corp. Consumer Staples 10.2% Beverages 2.2% PepsiCo., Inc. Food & Staples Retailing 3.0% Costco Wholesale Corp. Whole Foods Market, Inc. (a) Food Products 3.8% Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The WhiteWave Foods Co.* Personal Products 1.2% Estee Lauder Companies, Inc. "A" Energy 3.7% Energy Equipment & Services 1.2% Schlumberger Ltd. Oil, Gas & Consumable Fuels 2.5% Antero Resources Corp.* (a) Continental Resources, Inc.* (a) EOG Resources, Inc. Pioneer Natural Resources Co. Financials 5.7% Capital Markets 2.8% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.2% Capital One Financial Corp. Diversified Financial Services 0.9% Intercontinental Exchange, Inc. Real Estate Investment Trusts 0.8% Crown Castle International Corp. (REIT) Health Care 16.3% Biotechnology 7.0% Celgene Corp.* (a) Cepheid, Inc.* (a) Gilead Sciences, Inc.* Medivation, Inc.* NPS Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.2% St. Jude Medical, Inc. Health Care Providers & Services 3.7% Express Scripts Holding Co.* McKesson Corp. Omnicare, Inc. (a) Life Sciences Tools & Services 1.7% Thermo Fisher Scientific, Inc. Pharmaceuticals 2.7% Allergan, Inc. Bristol-Myers Squibb Co. Shire PLC (ADR) Industrials 11.7% Aerospace & Defense 3.1% BE Aerospace, Inc.* Boeing Co. KLX, Inc.* TransDigm Group, Inc. (a) Commercial Services & Supplies 0.7% Stericycle, Inc.* (a) Electrical Equipment 1.4% AMETEK, Inc. Industrial Conglomerates 1.7% General Electric Co. Roper Industries, Inc. Machinery 3.5% Dover Corp. (a) Pall Corp. Parker-Hannifin Corp. Road & Rail 1.3% Norfolk Southern Corp. Information Technology 27.7% Communications Equipment 1.1% Palo Alto Networks, Inc.* Internet Software & Services 6.5% Alibaba Group Holding Ltd. (ADR)* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* LinkedIn Corp. "A"* IT Services 3.4% Cognizant Technology Solutions Corp. "A"* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 3.5% Analog Devices, Inc. Avago Technologies Ltd. Intel Corp. NXP Semiconductors NV* Software 6.8% Adobe Systems, Inc.* Microsoft Corp. Oracle Corp. (a) Salesforce.com, Inc.* (a) Technology Hardware, Storage & Peripherals 6.4% Apple, Inc. Western Digital Corp. Materials 3.5% Chemicals 2.7% Dow Chemical Co. Ecolab, Inc. (a) PPG Industries, Inc. Containers & Packaging 0.8% Ball Corp. Telecommunication Services 0.6% Diversified Telecommunication Services Level 3 Communications, Inc.* Zayo Group Holdings, Inc.* Utilities 0.6% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $1,018,654,358) Principal Amount ($) Value ($) Convertible Bonds 0.5% Information Technology Twitter, Inc., 144A, 0.25%, 9/15/2019 Workday, Inc., 1.5%, 7/15/2020 Total Convertible Bonds (Cost $7,950,000) Shares Value ($) Securities Lending Collateral 13.0% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $206,340,933) Cash Equivalents 0.8% Central Cash Management Fund, 0.06% (b) (Cost $12,240,905) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,245,186,196) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,245,837,782.At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $547,163,773.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $560,272,072 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,108,299. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $200,633,644, which is 12.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
